Exhibit 10.1
FOURTH AMENDMENT
     This Fourth Amendment (this “Amendment”) is entered into as of June ___,
2008, by and among KENDLE INTERNATIONAL INC., an Ohio corporation (the
“Borrower”), the Guarantors listed on the signature pages hereof, the Lenders
signatory hereto, and UBS AG, STAMFORD BRANCH, as Administrative Agent for the
Lenders (in such capacity, “Administrative Agent”).
RECITALS
     WHEREAS, the Borrower, the Guarantors, the Lenders, the Administrative
Agent, UBS SECURITIES LLC, as sole lead arranger and sole bookrunner, UBS AG,
STAMFORD BRANCH, as issuing bank and collateral agent, UBS LOAN FINANCE LLC, as
swingline lender, JPMORGAN CHASE BANK, N.A., as syndication agent, and KEYBANK
NATIONAL ASSOCIATION, LASALLE BANK NATIONAL ASSOCIATION, and NATIONAL CITY BANK,
as co-documentation agents, are parties to that certain Credit Agreement dated
as of August 16, 2006, as amended by that certain First Amendment to Credit
Agreement dated as of December 11, 2006, as amended by that certain Second
Amendment to Credit Agreement dated as of March 30, 2007 and as amended by that
certain Third Amendment to Credit Agreement dated as of December 18, 2007 (the
“Credit Agreement”) (capitalized terms used herein without definition have the
meanings ascribed to such terms in the Credit Agreement);
     WHEREAS, the Borrower has requested certain changes to Sections 1.01, 2.10,
5.01, 6.01 and 6.10(c) of the Credit Agreement; and
     WHEREAS, the Administrative Agent and the Required Lenders have agreed to
amend the above-mentioned sections of the Credit Agreement on the terms and
subject to the conditions set forth herein.
     NOW THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
          Section 1. Section References. Unless otherwise expressly stated
herein, all Section references herein shall refer to Sections of the Credit
Agreement.
          Section 2. Amendment to Section 1.01 (Defined Terms). Section 1.01 of
the Credit Agreement is hereby amended by deleting in their entirety the
definitions of “Excess Cash Flow” and “Excess Cash Flow Period”.
          Section 3. Amendment to Section 2.10 (Optional and Mandatory
Prepayments of Loans).
               (a) Each of Section 2.10(c), (d), (e), (f) and (g) of the Credit
Agreement is hereby deleted in its entirety and each is replaced with
“Reserved”.
               (b) Section 2.10(h) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

42



--------------------------------------------------------------------------------



 



“(h) Application of Prepayments. Prior to any optional or mandatory prepayment
hereunder, Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
Section 2.10(i), subject to the provisions of this Section 2.10(h). Amounts to
be applied pursuant to this Section 2.10 to the prepayment of Revolving Loans
shall be applied first to reduce outstanding ABR Revolving Loans. Any amounts
remaining after each such application shall be applied to prepay Eurodollar
Revolving Loans. Notwithstanding the foregoing, if the amount of any prepayment
of Loans required under this Section 2.10 shall be in excess of the amount of
the ABR Loans at the time outstanding (an “Excess Amount”), only the portion of
the amount of such prepayment as is equal to the amount of such outstanding ABR
Loans shall be immediately prepaid and, at the election of Borrower, the Excess
Amount shall be either (A) deposited in an escrow account on terms satisfactory
to the Collateral Agent and applied to the prepayment of Eurodollar Loans on the
last day of the then next-expiring Interest Period for Eurodollar Loans;
provided that (i) interest in respect of such Excess Amount shall continue to
accrue thereon at the rate provided hereunder for the Loans which such Excess
Amount is intended to repay until such Excess Amount shall have been used in
full to repay such Loans and (ii) at any time while an Event of Default has
occurred and is continuing, the Administrative Agent may, and upon written
direction from the Required Lenders shall, apply any or all proceeds then on
deposit to the payment of such Loans in an amount equal to such Excess Amount or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.13.”
          Section 4. Amendment to Section 5.01(a) (Financial Statements,
Reports, etc. —Annual Reports). Section 5.01(a) of the Credit Agreement is
hereby amended by deleting “and budgeted amounts”.
          Section 5. Amendment to Section 5.01(b) (Financial Statements,
Reports, etc. —Quarterly Reports). Section 5.01(b) of the Credit Agreement is
hereby amended by deleting “and budgeted amounts”.
          Section 6. Amendment to Section 5.01(c) (Financial Statements,
Reports, etc.—Financial Officer’s Certificate). Section 5.01(c) of the Credit
Agreement is hereby amended by deleting “and, concurrently with any delivery of
financial

43



--------------------------------------------------------------------------------



 



statements under Section 5.01(a) above, setting forth Borrower’s calculation of
Excess Cash Flow”.
          Section 7. Amendment to Section 6.01 (Indebtedness).
               (a) Section 6.01(k) of the Credit Agreement is hereby amended by
deleting “and” at the end of such section.
               (b) Section 6.01(l) of the Credit Agreement is hereby amended by
replacing the period at the end of such section with “; and”.
               (c) Section 6.01 of the Credit Agreement is hereby amended by
adding the following as Section 6.01(m): “(m) solely in connection with a
Permitted Acquisition, Indebtedness consisting of obligations for deferred
purchase price, “earn-outs” or other agreements to make any payment the amount
of which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
person or business, in an amount not in excess of $25.0 million at any time
outstanding for all Permitted Acquisitions; provided however that, for the
avoidance of doubt, nothing in this Section 6.01(m) shall be deemed to increase
the maximum amount of Acquisition Consideration permitted under clause (ix) of
the definition of “Permitted Acquisition”.”
          Section 8. Amendment to Section 6.10(c) (Limitation on Capital
Expenditures). Section 6.10(c) of the Credit Agreement is hereby amended by
adding the following sentence at the end of such section: “For purposes of this
Section 6.10(c), Capital Expenditures shall not include any Capital Expenditures
of up to $25.0 million in the aggregate to the extent funded directly or
indirectly by an unaffiliated landlord pursuant to a leasehold improvement
allowance or tenant improvement allowance under any Lease of Real Property
(including Capital Expenditures to the extent funded by the landlord pursuant to
the leasehold improvement allowance in the Borrower’s lease agreement entered
into prior to June 15, 2008 with respect to its offices at 441 Vine Street,
Cincinnati, Ohio 45202).”
          Section 9. Conditions Precedent. The effectiveness of this Amendment
is subject to the satisfaction of each of the following conditions precedent:
               (a) The Administrative Agent shall have received all of the
following, in form and substance satisfactory to the Administrative Agent:
                    (i) Amendment Documents. This Amendment, duly executed by
the Borrower and the Guarantors (the “Amendment Documents”);
                    (ii) Consent of Required Lenders. The written consent of the
Required Lenders to this Amendment; and

44



--------------------------------------------------------------------------------



 



                    (iii) Additional Information. Such additional documents,
instruments and information as the Administrative Agent may reasonably request
to effect the transactions contemplated hereby.
               (b) The representations and warranties contained herein and in
the Credit Agreement shall be true and correct in all material respects as of
the date hereof as if made on the date hereof (except for those which by their
terms specifically refer to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date).
               (c) All corporate proceedings taken in connection with the
transactions contemplated by this Amendment and all other agreements, documents
and instruments executed or delivered pursuant hereto, and all legal matters
incident thereto, shall be reasonably satisfactory to the Administrative Agent.
               (d) No Default or Event of Default shall have occurred and be
continuing, after giving effect to this Amendment.
          Section 10. Representations and Warranties. The Borrower hereby
represents and warrants to the Administrative Agent and the Lenders that, as of
the date of and after giving effect to this Amendment, (a) the execution,
delivery and performance of this Amendment and any and all other Amendment
Documents executed and/or delivered in connection herewith have been authorized
by all requisite corporate action on the part of the Borrower and will not
violate the Borrower’s certificate of incorporation or bylaws, (b) all
representations and warranties set forth in the Credit Agreement and in any
other Loan Document are true and correct in all material respects as if made
again on and as of such date (except those, if any, which by their terms
specifically relate only to an earlier date, in which case such representations
and warranties are true and correct in all material respects as of such earlier
date), and (c) no Default or Event of Default has occurred and is continuing.
          Section 11. Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by the Administrative Agent or the Lenders, or
any closing, shall affect the representations and warranties or the right of the
Administrative Agent and the Lenders to rely upon them.
          Section 12. Certain Waivers. Each of the Borrower and the Guarantors
hereby agrees that neither the Administrative Agent nor any Lender shall be
liable under a claim of, and hereby waives any claim against the Administrative
Agent and the Lenders based on, lender liability (including, but not limited to,
liability for breach of the implied covenant of good faith and fair dealing,
fraud, negligence, conversion, misrepresentation, duress, control and
interference, infliction of emotional distress and defamation and breach of
fiduciary duties) as a result of the amendments contained herein and any
discussions or actions taken or not taken by the Administrative Agent or the
Lenders on or before the date hereof or the discussions conducted in connection

45



--------------------------------------------------------------------------------



 



therewith, or any course of action taken by the Administrative Agent or any
Lender in response thereto or arising therefrom; provided, that the foregoing
waiver shall not include the waiver of any claims which are based on the gross
negligence or willful misconduct of the Administrative Agent or any Lender or
any of their respective agents. This section shall survive the execution and
delivery of this Amendment and the other Loan Documents and the termination of
the Credit Agreement.
          Section 13. Reference to Agreement. Each of the Loan Documents,
including the Credit Agreement, and any and all other agreements, documents or
instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Credit Agreement as amended hereby, are
hereby amended so that any reference in such Loan Documents to the Credit
Agreement, whether direct or indirect, shall mean a reference to the Credit
Agreement as amended hereby.
          Section 14. Costs and Expenses. The Borrower shall pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable fees, costs and expenses of counsel to the
Administrative Agent) incurred in connection with the preparation, execution and
delivery of this Amendment.
          Section 15. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          Section 16. Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
          Section 17. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.
          Section 18. Limited Effect. This Amendment relates only to the
specific matters covered herein, shall not be considered to be a waiver of any
rights any Lender may have under the Credit Agreement (other than as expressly
set forth herein), and shall not be considered to create a course of dealing or
to otherwise obligate any Lender to execute similar amendments under the same or
similar circumstances in the future.
          Section 19. Ratification By Guarantors. Each Guarantor hereby agrees
to this Amendment, and each Guarantor acknowledges that such Guarantor’s
Guarantee shall remain in full force and effect without modification thereto.
[signature pages follow]

46



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            KENDLE INTERNATIONAL INC.
      By:           Name:           Title:           ACER/EXCEL INC.
      By:           Name:           Title:           AAC CONSULTING GROUP, INC.
      By:           Name:           Title:           KENDLE INTERNATIONAL CPU
LLC
      By:           Name:           Title:           KENDLE AMERICAS HOLDING
INC.
      By:           Name:           Title:      

47



--------------------------------------------------------------------------------



 



            KENDLE AMERICAS INVESTMENT INC.
      By:           Name:           Title:           KENDLE AMERICAS MANAGEMENT
INC.
      By:           Name:           Title:           KENDLE DELAWARE INC.
      By:           Name:           Title:           KENDLE NC INC.
      By:           Name:           Title:           KENDLE CLINICAL DEVELOPMENT
SERVICES LIMITED (formerly known as
Charles River Laboratories Clinical Services
International Ltd.)       By:           Name:           Title:      

48



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH,
as Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:        

49